 



Exhibit 10.21
CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“***”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT OF 1934.
CONFIDENTIAL
DOCOSANOL DATA TRANSFER & PATENT LICENSE AGREEMENT
     THIS DOCOSANOL DATA TRANSFER & PATENT LICENSE AGREEMENT is made and entered
into as of July 6, 2006 (“Effective Date”) between Avanir Pharmaceuticals, a
California corporation (“Avanir”) and Healthcare Brands International Limited of
56 Queen Anne Street, London W1G 8LA (“HBI”).
BACKGROUND
     Avanir is the owner of certain data, know-how, trade secrets, confidential
information, inventions, technology, and patent rights and that (i) pertain to
Docosanol, (ii) relate to use of Docosanol in the treatment of viral infections
and inflammations of skin and mucous membranes in humans, and other medicinal
uses, and (iii) include certain medicinal formulations and manufacturing methods
of products containing Docosanol.
     The United States Food and Drug Administration (“FDA”) has approved
Avanir’s New Drug Application in the United States of America (“USA”) and Avanir
received approval of its Marketing Authorization Application (“MAA”) from the
Swedish Medical Products Agency (“MPA”) under a Mutual Recognition Process
(“MRP”) relating to products incorporating Docosanol for topical, human use for
the treatment of herpes labialis.
     HBI is interested in obtaining access to certain of Avanir’s proprietary
data and know-how, and Avanir is willing to grant such access on the terms and
conditions of this Agreement.
     HBI is interested in obtaining from Avanir a license to Avanir’s patent
rights relating to the use of Docosanol and Avanir is willing to grant such
license and access on the terms and conditions of this Agreement.
     NOW, THEREFORE, in consideration of the monetary consideration set forth in
this Agreement and of the terms, conditions and agreements contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are acknowledged, Avanir and HBI agree as follows:

1



--------------------------------------------------------------------------------



 



Article I. DEFINITIONS
Words and phrases used in this Agreement which are not otherwise defined will be
interpreted in accordance with the common usage for such term in English in the
USA. Technical terms unless otherwise defined will be interpreted consistent
with their common usage in the relevant scientific field. Some terms are defined
in this Agreement parenthetically, and such terms will have the meanings
apparent from the context in which such terms are parenthetically defined. When
used in this Agreement, each of the following defined terms will have the
meanings set forth in this Section.
Section 1.01 “Additional Territories” means Italy, Greece, Cyprus, Turkey,
Romania, Sweden, Denmark, Norway and/or Finland.
Section 1.02 “Additional Rights” means Avanir’s Know-how and/or Intellectual
Property in so far as it relates to any of the Additional Territories, including
without limitation those rights set out in Schedule 1.12.
Section 1.03 “Affiliate(s)” means, with respect to each party, any organization,
corporation, company, firm, or other entity that controls, is controlled by, or
is under common control with such party. In this context “control” shall mean
the ability to control the management of a company, whether through ownership of
voting rights, contract, ability to control or appoint the board or otherwise.
Section 1.04 “Approval Date” has the meaning specified in Section 5.01.
Section 1.05 “Business Day” means any day other than a Saturday, Sunday or any
other day which is a public holiday in England.
Section 1.06 “Data” means any data, results, know-how, and information which
Avanir owns, controls or has a license (with a right to sublicense) and relating
to Docosanol or that is necessary or useful to the manufacture, use or sale of
Products, including, without limitation, data or information incorporated either
in Avanir’s approved New Drug Application in the USA or the MAA, chemical
compositions of monomers, derivatives, designs, polymers, solvents, catalysts,
formulae, specifications, designs, chemical and physical data, clinical data,
information concerning concentrations, combinations, indications, dosage
strengths and sizes or packaging, preparations, synthesis, processes,
formulations, administrations, applications, toxicity, operations, regulatory
affairs and marketing.
Section 1.07 “Docosanol” means docosanol ***and any other *** ***.
Section 1.08 “European Rights” means all of Avanir’s Know-how and Intellectual
Property in so far as it relates to the Territory, including without limitation
those rights set out in Schedule 1.13.
Section 1.09 “First Commercial Sale” means, in the Territory the first
commercial sale, where sale means ***, whichever comes first, of a Product by
HBI, its Affiliates or sublicensees to any person or entity other than HBI, its
Affiliates or sublicensees following Territory Registration.
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

2



--------------------------------------------------------------------------------



 



Section 1.10 “Improvements” means any and all improvements, developments,
alterations or modifications to the Product made or developed by Avanir or HBI
from time to time, solely to the extent that the composition, manufacture or use
of any such item would be dominated by the Licensed Patents at the time when
discovered or made or would require use of Know-how.
Section 1.11 “Intellectual Property” means all patents and patent applications
(including the Licensed Patents), registered and unregistered designs, design
rights, copyright works or other intellectual property rights from time to time
owned by Avanir in relation to the creation, manufacture, Registration,
marketing, promotion, distribution and/or sale of the Products and/or Docosanol,
including any Improvements.
Section 1.12 “Know-how” means all of the Data, drawings, designs,
specifications, processes, knowledge, correspondence, technical information and
expertise from time to time owned or controlled by Avanir in relation to the
creation, manufacture, Registration, marketing, promotion, distribution and/or
sale of the Products and/or Docosanol and its packaging, including any
Improvements.
Section 1.13 “Licensed Patents” means all (i) patents and patent applications in
the Territory which generally or specifically claim a Product, a process for
manufacturing or formulating a Product, an intermediate contained in a Product,
or use of a Product and which are owned or controlled by Avanir, including
without limitation those listed in Schedule 1.13 and those owned by Avanir under
Section 3.06; (ii) any divisionals, continuations, refilings, and extensions of
any of the foregoing patents and patent applications; and (iii) all
substitutions, reissues, renewals, reexaminations, patents of addition, and
inventors’ certificates thereof, patent term extensions, supplementary
protection certificates and exclusivity extensions of the foregoing patents.
Section 1.14 “Product(s)” means any finished or semi-finished product that
contains Docosanol (either as the sole ingredient or in combination with any
other ingredient, substance or compound, regardless of whether any other such
ingredient, substance or compound is claimed as or considered to be an “active
ingredient” or not) in any and all concentrations, formulations, preparations,
administrations, combinations or dosage strengths and sizes thereof, together
with all expansions and Improvements thereon, the manufacturing, use or sale of
which would, but for the licenses granted hereunder, infringe any Licensed
Patent or employ any Know-how.
Section 1.15 “Registration” means satisfaction of registration (including any
duplicate marketing authorizations) or notification requirements and receipt of
approvals, licenses, registrations or authorizations of any appropriate
regulatory agency, department, bureau or other government entity, necessary for
the commercialization of the Product, including any manufacture, use, storage,
import, transport or sale of Products or the equivalent from the appropriate
governmental agency in any relevant country of the Territory or Additional
Territory.
Section 1.16 “Territory” means Russia, the Ukraine and the nations of the
European Union as of the Effective Date, but not any of the following countries:
Italy, Greece, Cyprus, Turkey, Romania, Sweden, Denmark, Norway or Finland;
provided, however, that if HBI has been granted a license pursuant to
Section 2.07 in respect of any Additional Territory, such Additional Territory
shall become part of the Territory and references to Territory shall thereafter
be construed accordingly. Other countries may be added to the Territory by the
parties from time to time upon

3



--------------------------------------------------------------------------------



 



the mutual execution of an amendment to this Agreement adding such countries and
upon the payment of mutually agreed consideration therefor.
Section 1.17 “Third Party” or “Third Parties” means any person, organization,
corporation, company, firm, or other entity that is not a party hereto or an
Affiliate of either party.
Article II. DATA TRANSFER & PATENT LICENSE
Section 2.01 Data Transfer. In consideration for the fee paid by HBI and in
order to support HBI’s direct pursuit of applications for Registrations for
marketing approval of Products in the Territory, Avanir (A) hereby grants HBI
the right to access and reference the Data, (B) will execute such letters of
authorization or consents as reasonably requested by HBI in connection with the
foregoing, (C) will make available the Data which is the entire contents of the
approved Swedish MAA regulatory submission for 10% docosanol cream in the
treatment of herpes labialis, and pre-clinical data relating to any Product,
including, without limitation, copies of all existing clinical data, documents,
papers, protocols, results and analyses and all correspondence relating to the
Swedish approval, and (D) will transfer, or cause to be transferred, to HBI all
regulatory licenses for Products in the Territory existing as of the Effective
Date. This Data represents a significant investment on the part of Avanir, and
is considered proprietary to Avanir. HBI, therefore, agrees to retain control
over this Data and not to transfer Data to Third Parties other than to
regulatory authorities in the Territory or to regulatory consultants of HBI who
are obligated in writing to maintain its confidentiality without advance written
approval of Avanir.
Section 2.02 Patent License Grant. Subject to all the terms, payments and
limitations of this Agreement, Avanir hereby grants to HBI an exclusive license
under the European Rights to make, have made, use, have used, offer to sell,
sell, have sold through distributors and import Products in the Territory, and
to subcontract such rights as reasonably required to exercise the rights granted
hereunder and to grant sub-licenses of such rights upon approval by Avanir, not
to be unreasonably withheld or delayed, and subject to the terms set forth in
Schedule 2.
For clarity, as a consequence of the exclusive license granted herein, Avanir
will not carry on or procure any Third Party to carry on any activities within
the scope of such license. Accordingly, Avanir shall not seek customers in the
Territory and will not maintain a distribution depot in the Territory for sales
of Product to customers in the Territory. Notwithstanding the foregoing, Avanir
shall be entitled to manufacture Product in the Territory for the sole purpose
of exporting Product outside the Territory provided that Avanir shall not sell
or supply Product to any Third Party in the event Avanir believes or has
reasonable cause to believe that such Third Party intends to sell such Product
into the Territory. HBI shall not seek customers outside the Territory and will
not maintain a distribution depot outside the Territory for sales of Product to
customers outside the Territory. Notwithstanding the foregoing, HBI shall be
entitled to manufacture Product outside the Territory for the sole purpose of
exporting Product into the Territory provided that HBI shall not sell or supply
Product to any Third Party in the event that HBI believes or has reasonable
cause to believe that such Third Party intends to sell such Product outside the
Territory.
Section 2.03 Duty to Supplement the Data. Subject to any contractual
prohibitions by which Avanir is bound as of the Effective Date, in the event
that Avanir receives any supplemental Data or other Know-how or copies of
correspondence with regulatory authorities outside the Territory from any other
licensees or any other source that relates to the Products, Avanir will promptly

4



--------------------------------------------------------------------------------



 



provide such updates of Data and/or Know-how to HBI. Upon request of HBI, Avanir
shall request permission from other licensees of Products to share any such
information which Avanir receives with HBI, solely for use by HBI under the
terms of this Agreement. Avanir will also make available, upon request, content
from the US NDA 20-941 to HBI for use in seeking and supporting Product
Registrations in the Territory. HBI shall be permitted to reference such US NDA
and any other regulatory filings made by Avanir or its licensees in the
Additional Territories to the extent reasonably necessary to obtain
Registrations in the Territory.
Section 2.04 Data Transfer Fees. In consideration for the transfer of the Data
as a know-how and data transfer fee, HBI will pay to Avanir, (a) the sum of
£750,000 within ten (10) business days of the execution of this Agreement and
(b) the sum of £750,000 within 30 days of receipt of each of the first two
grants in the Territory by the appropriate regulatory authorities of the
regulatory approvals necessary to commence sales, including Registration and
pricing approvals if required, in each case with respect to approvals which are
received after the Effective Date.
Section 2.05 Taxes. HBI will pay and bear the expense of local, state and/or
federal government license, sales and use, property and ad valorem taxes and any
custom duties, fees or charges which may be imposed or assessed on it with
respect to manufacture or sales of Products in the Territory under this
Agreement.
Section 2.06 Deferred Compensation. In accordance with Schedule 2 and in further
consideration for the licenses granted pursuant to Section 2.02, for (a) sales
or sublicenses of Product rights, (b) sales of HBI and (c) initial public
offerings, Licensee will pay Avanir non-refundable amounts as calculated on
Schedule 2. For clarity, no royalties shall be due on sales of Products
hereunder.
Section 2.07 “Additional Territories License”. Avanir grants HBI a right of
first offer to obtain a license under the terms set out in Section 2.02 of the
relevant Additional Rights in respect of each of the Additional Territories.
This shall mean that before making any offer to any Third Party of, or making
direct use by Avanir following expiration, termination or renegotiation of any
existing license agreement relating to, any of the Additional Rights (or any
interest in any of them), directly or indirectly, Avanir shall first notify HBI
in writing of the of its offer of such Additional Rights and shall give HBI ***
Business Days in which to decide whether it wishes to acquire the rights which
are the subject of such written offer. If HBI wishes to acquire such Additional
Rights, HBI and Avanir shall then negotiate terms to extend the licenses
hereunder to include such rights in good faith for a period of no more than
60 days from the end of the first *** Business Day period. If such terms are
agreed within such period, and Avanir has as of such date obtained by reversion
from an existing licensee, rights to any Registrations relevant to the Product
in such part of the Additional Territory as has become part of the Territory
pursuant to this Section 2.07, Avanir shall transfer such rights to HBI upon the
execution of the amendment adding such Additional Territory. If HBI and Avanir
are not able to agree on such terms within such additional 60 day period then
Avanir may thereafter offer such Additional Rights to any Third Party on
financial terms which are substantially equivalent to the terms that were last
offered to HBI.
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

5



--------------------------------------------------------------------------------



 



Article III. INTELLECTUAL PROPERTY
Section 3.01 Patent Prosecution and Maintenance.
     (a) Discretionary Duty to Prosecute and Maintain: Avanir shall, at Avanir’s
expense, use all commercially reasonable efforts to prosecute or cause to be
prosecuted or continue to prosecute to allowance or final rejection in the
Territory the patent applications included in the Licensed Patents. Avanir
shall, at Avanir’s expense use all commercially reasonable efforts to maintain
any issued patents described within the Licensed Patents. Avanir shall promptly
provide HBI with copies of all correspondence with patent offices relevant to
the foregoing efforts. If, subject to Avanir’s obligation to use all
commercially reasonable efforts as provided herein, Avanir fails to so file,
prosecute, cause to be prosecuted, or maintain the Licensed Patents, HBI may
elect to do so.
     (b) HBI’s Right to Consult: Avanir shall furnish HBI with copies of all
correspondence relating to the Licensed Patents to and from patent offices in
the Territory and shall provide HBI a reasonable time to offer its comments
thereon, provided that in the event that delay would jeopardize any potential
patent right, Avanir shall use all commercially reasonable efforts to proceed
without awaiting HBI’s comments on any patent application or correspondence. HBI
shall have the right to consult with Avanir regarding the content of the patent
applications included in the Licensed Patents in the Territory and to comment on
any prosecution thereof. Avanir shall consider all such comments offered by HBI
in good faith, it being agreed, however, that all final decisions respecting
conduct of the prosecution of said patent applications shall rest solely in the
discretion of Avanir. Any legal fees or expenses incurred by HBI under this
Section 3.01 shall be the sole responsibility of HBI.
     (c) Abandonment of Prosecution: Avanir shall notify HBI in the event Avanir
decides at any time, subject to Avanir’s obligation to use all commercially
reasonable efforts as provided herein, to abandon or discontinue prosecution of
any one or more of the patent applications included in the Licensed Patents in
the Territory, including any decisions to discontinue pursuit of applications
which have been finally rejected. Such notification will be given as early as
possible which in no event will be less than *** days prior to the date on which
said application(s) will become abandoned. HBI shall have the option,
exercisable upon written notification to Avanir, to assume full responsibility,
at its discretion and expense, for the prosecution of the affected patent
application(s). Under no circumstances shall any such expense paid by HBI be
refundable to HBI by Avanir. Under no circumstance shall any such assumption of
responsibility on the part of HBI affect ownership of any such patent
application or any patent issuing thereon.
     (d) Abandonment of Opposition Contest: Should a priority or opposition
contest develop in any patent office or other forum within the Territory
relating to a patent or patent application within the Licensed Patents which
Avanir does not believe it would be commercially reasonable to defend, then HBI
shall be given *** days notice in which to elect to continue prosecuting and
defending such patent or patent applications at HBI’s own expense. Otherwise,
HBI shall pursue and bear the cost of any such contest and shall have control of
such contest. Avanir shall provide HBI with all cooperation and available
documents required by HBI to prosecute any such priority
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

6



--------------------------------------------------------------------------------



 



or opposition contest not pursued by HBI, including cooperation of any licensor
or consultants of Avanir, at HBI’s expense. Avanir shall have the right to
participate in any such contest, or designate its own counsel to so participate,
at Avanir’s own expense, throughout each step of such priority or opposition
contest. Under no circumstance shall any such expenses or fees paid by HBI be
refundable to HBI by Avanir. Under no circumstances shall any such election on
the part of HBI affect ownership of any such patent or patent application,
including any patent issuing thereon.
     (e) Patent Term Extension: In the event that applicable law in any country
in the Territory provides for the extension of the term of any patent included
among Licensed Patents, Avanir shall, upon request of HBI, apply for and use all
commercially reasonable efforts to obtain such an extension or, should the law
require HBI to so apply, Avanir hereby gives permission to HBI to do so. HBI and
Avanir agree to cooperate with one another in obtaining such extension. Avanir
agrees to cooperate with HBI in the exercise of the authorization granted herein
and will execute such documents and take such additional action as HBI may
reasonably request in connection therewith.
Section 3.02 Enforcement of Patent Rights Against Third Parties. If either party
becomes aware of any product or activity of any Third Party that involves
infringement or violation of any of Avanir’s proprietary rights licensed to HBI
hereunder, then such party will promptly notify the other party in writing of
such infringement or violation. Subject to Section 3.03, Avanir may in its sole
discretion take or not take whatever action it believes is appropriate in
connection with, and will have the right to initiate an infringement or other
appropriate suit against, any Third Party who is suspected of infringing or
misappropriating any Licensed Patents, invention or technology included in any
Products or the Data in the Territory. If Avanir elects to take action, HBI will
fully cooperate therewith at Avanir’s expense. If Avanir initiates and
prosecutes any such action under this section, all legal expenses (including
court costs and attorneys’ fees) will be for Avanir’s account. All amounts
awarded by way of judgment, settlement or compromise and any such damages,
royalties, settlement fees or other consideration received by Avanir will be
shared by the parties in proportion to the damages that each has suffered in
relation to such infringement. Avanir will have the sole and exclusive right to
select counsel for any such suit but shall consult with HBI in that regard. If
necessary, HBI may be joined as a party to the suit and will cooperate fully
with respect to such suit and will offer such assistance to Avanir as Avanir
reasonably requests in connection therewith at no charge except for
reimbursement of reasonable out-of-pocket expenses (including attorneys’ fees)
incurred in rendering such assistance.
Section 3.03 Enforcement of Patent Rights Against Third Parties by HBI. If
Avanir declines to (or does not agree to) enforce or initiate an infringement or
other appropriate suit against an infringing Third Party in the Territory within
*** Business Days of HBI informing it of a claim, or, notwithstanding
Section 3.02, to the extent such infringement relates to the Territory, HBI will
have the right to sue in respect of any such infringement in the Territory and
shall be entitled to all amounts awarded by way of judgment, settlement or
compromise, provided, however, that Avanir will be entitled to a *** percent
(***%) share of any damages or payments (other than for reimbursement of costs
or expenses, including attorneys’ fees) received by HBI from such Third
Party(s). If HBI elects to take such action, Avanir will fully cooperate
therewith at HBI’s expense
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

7



--------------------------------------------------------------------------------



 



and will not itself take any conflicting action under Section 3.02 (though it
may take action in respect of countries which are not within the Territory). HBI
may in any event seek injunctive relief in appropriate cases without notice to
or consent from Avanir.
The parties shall keep one another informed of the status of and of their
respective activities regarding any litigation or settlement thereof concerning
Product pursuant to this Section 3.03 or Section 3.02, provided, however, that
no settlement or consent judgment or other voluntary final disposition of any
suit defended or action brought by a party pursuant to this Article 3 may be
entered into without the consent of the other party if such settlement would
require the other party to be subject to an injunction or to make a monetary
payment or would otherwise adversely affect the other party’s rights under this
Agreement or the validity, scope or enforceability of the Licensed Patents.
Section 3.04 Confidential Information. Each party to this Agreement acknowledges
that in order for Avanir and HBI to carry out their respective obligations under
this Agreement, it may be necessary for Avanir and HBI to disclose to each other
certain non-public and valuable business information (“Confidential
Information”), which shall include without limitation information exchanged or
provided under Sections 2.01, 2.03 and 4.02 hereof. Each party to this Agreement
agrees: (a) not to reveal or make available any Confidential Information of the
other to any Third Party, (except (i) to agents engaged to obtain Registrations
in the Territory who have entered into confidentiality agreements in a form
acceptable to Avanir or (ii) as such disclosure may be specifically approved in
writing by the party against whom such disclosure is sought and except as such
disclosure may be required by the receiving party’s compliance with legal
requirements and in any such case such party will promptly notify the other
party of any such legally required disclosure) and to ensure that it will treat
such Confidential Information of the other party in the same manner as it treats
its own Confidential Information, such treatment to be at least the degree that
a reasonable person would perform under similar circumstances; (b) to ensure
that Affiliates, sublicensees, employees, agents, associates or other persons to
whom such disclosure may be made or who may otherwise have access to such
Confidential Information of the other have, directly or indirectly, agreed in
writing to safeguard and maintain such Confidential Information of the other and
not to disclose or use such Confidential Information of the other except as
expressly provided herein; (c) to ensure that Confidential Information of the
other is not used for the receiving party’s benefit except as such benefits are
expressly contemplated in this Agreement; (d) to prohibit the Confidential
Information of the other from being duplicated in any manner; except as is
reasonably necessary to perform the tasks and obligations contemplated under
this Agreement; and (e) to prohibit the Confidential Information of the other
from being published in any form without the express written consent from the
disclosing party. The obligations of this Section with respect to Confidential
Information of the other Party will continue during the term of this Agreement
and for 10 years thereafter. For clarity, this Section 3.04 shall not be deemed
to prevent HBI from subcontracting or sublicensing under Section 2.02 or either
Party from making any permitted assignment under Section 7.03.
Section 3.05 Trademarks. HBI will have no right to use the Avanir trade name or
any Avanir trademark. HBI will solely own any trademark or trademarks selected
by HBI for use in connection with the sale of the Products in the Territory,
together with any registrations or pending registration applications or intent
to use filings therefor, and HBI will be solely responsible for use and
registration of such trademarks and all related costs and expenses.

8



--------------------------------------------------------------------------------



 



Section 3.06 Improvements. Each party will solely own any and all Improvements
that each such party invents, develops, discovers or creates, without any
obligation to the other party with respect thereto other than as expressly
provided herein. Subject to mutual agreement on applicable terms and conditions,
HBI will grant to Avanir a non-exclusive license outside the Territory to any
HBI-owned Improvements.
Article IV. REGULATORY MATTERS
Section 4.01 Additional Studies. HBI will be responsible for (a) conducting any
additional pre-clinical, clinical or non-clinical studies reasonably necessary
or required to be conducted in order to obtain or to maintain in effect
Registrations of the Products in the Territory and (b) all costs and expenses
associated therewith.
Section 4.02 Registrations. Avanir hereby grants to HBI the right to communicate
directly with applicable government agencies. HBI will be solely responsible
for, will manage, direct and control the application process and will directly
communicate with each applicable agency required in order to prepare and submit
an application for Registration with health care authorities in at least ***
countries in the Territory within *** months from the Effective Date. HBI will
directly bear all costs and expenses of, and will own, all applications for
Registrations. Avanir will assist HBI in the regulatory matters as appropriate,
and HBI will compensate Avanir for its personnel’s reasonable time and expenses
*** man hours will be provided with Avanir’s executive hours and non-executive
hours to be charged to HBI at $***/hour and $***/hour respectively, plus
expenses). Each party will notify the other immediately by telephone (with
prompt, written follow-up) of any inquiry, contact or communication received
from any governmental regulatory agency or other official body which adversely
relates to or impacts upon the Products or any component or ingredient thereof
(including, without limitation, any issuance of any Registration administrative
decree relating to a recall of the Products or the imposition of any post
marketing surveillance period), and will promptly furnish the other party with
copies of all written communications relating thereto sent to or received from
such regulatory agency. HBI will keep Avanir informed of the status of the
Registration efforts on a current basis and will furnish Avanir, upon Avanir’s
reasonable request, copies of all of the documents, data and other information
supplied to or received from the government in the Territory or other any
approval authority in connection with the Registration. Avanir will have the
right to be informed of, and upon HBI’s request, will participate in and attend
discussions regarding any Registration in the Territory or any administrative
decree. Upon receipt of the Registrations, HBI will promptly furnish Avanir
copies or other evidence thereof.
Section 4.03 Adverse Event Data Exchange. In the event that either party or its
Affiliates or licensees (or, in HBI’s case, sub-licensees) obtains, directly or
indirectly, information, data, inquiries complaints or reports on any Adverse
Events (as defined in accordance with ICH Guidelines) relevant to a Product
during the development, marketing and distribution of any of the Products, such
party will disclose, as soon as reasonably practicable and, in accordance with
applicable laws, such information and data to the other party. In any event,
each party shall inform the other party of any Adverse Event of which it becomes
aware in a timely manner commensurate with the seriousness of the Adverse Event
and in compliance with ICH Guidelines. HBI will be
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

9



--------------------------------------------------------------------------------



 



responsible for reporting all Adverse Events to the appropriate regulatory
authorities in the countries in the Territory in accordance with the appropriate
laws and regulations of the relevant countries and authorities and Avanir or its
other licensees will be responsible for reporting all Adverse Events to the
appropriate regulatory authorities in the countries outside the Territory. HBI
will ensure that its Affiliates and sublicensees comply with all such reporting
obligations, and Avanir will use commercially reasonable efforts to ensure that
its Affiliates and other licensees comply with all such reporting obligations.
Section 4.04 Labeling. HBI agrees that (a) in any part of the Territory, the
Product’s packaging and all Product labeling will only be in the primary
languages of the country(ies) where the Product is being sold, and (b) in any
country of the Territory where there is a Licensed Patent, the word “patented”
will appear on the Product’s packaging in a place determined by HBI in its sole
discretion, in each case to the extent practicable and permissible under any
applicable law.
Article V. ALLOCATIONS OF RESPONSIBILITIES AND RISKS.
Section 5.01 Commercialization & Manufacturing of Products. HBI will use all
commercially reasonable efforts to apply its marketing and sales expertise to
maximize the sale of the Products in the Territory as soon as is reasonably
practical. Such efforts shall include that the First Commercial Sale will occur
no later than *** months after the receipt of all regulatory approvals required
to commence sales, including Registration and pricing approvals if required, in
each country, which approvals are received after the Effective Date (each such
date, an “Approval Date”). As between Avanir and HBI, throughout the term of
this Agreement, HBI will be solely responsible for and entitled to (and Avanir
shall refrain from and shall not assist or procure any Affiliate or Third Party
unless at the request of HBI to): (a) manufacture or have manufactured the
Products for distribution and sale in the Territory and any related packaging,
(b) acquire or cause to be acquired all manufacturing equipment and licenses,
including, without limitation, plant, equipment and facilities licenses and
approvals, necessary to enable the manufacture and testing of the Products,
(c) obtaining any required importation licenses or approvals for importation of
bulk Docosanol or fully manufactured Products into the Territory, (d) report
matters regarding the manufacture of Products to relevant regulatory authorities
and handle and respond to any appropriate governmental agency inspections with
respect to manufacturing of Products, all in accordance with applicable laws and
regulations.
Section 5.02 WARRANTIES.
     (a) Avanir represents that it owns the Know-How and the Licensed Patents
and has all power and authority necessary to grant the licenses and rights to
HBI under this Agreement.
     (b) Avanir further warrants and represents that there is nothing in any
Third Party agreement Avanir has entered into as of the Effective Date which, in
any way, will limit Avanir’s ability to perform all of the obligations
undertaken by Avanir hereunder, and that it will not enter into any Agreement
after the Effective Date under which Avanir would incur any such limitations.
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

10



--------------------------------------------------------------------------------



 



(c) Nothing in this Agreement shall be construed as a warranty that Licensed
Patents are valid or enforceable as of the Effective Date, or that they will be
so during the term of this Agreement; provided, however, that Avanir hereby
warrants and represents that it has no present knowledge from which it can be
inferred that Licensed Patents are invalid or that their exercise would infringe
patent rights of Third Parties, and that the Licensed Patents have been filed,
prosecuted and maintained in good faith to date. Avanir further warrants and
represents that it has no present knowledge from which it can be inferred that
the use of or the process of manufacturing Product, and all intermediates of
such process, will infringe patent rights of Third Parties in any country in the
Territory.
     (d) Avanir warrants and represents that, it has furnished to HBI, or will,
pursuant to Article 2 hereof, furnish to HBI, copies of all clinical information
and correspondence with regulatory authorities in the Territory relevant to
Products that are in the possession of Avanir as of the Effective Date.
     (e) Avanir warrants and represents that the officers of Avanir have no
present knowledge of the existence of any pre-clinical or clinical results or
findings concerning the Product which it has not provided to HBI prior to the
Effective Date and which results or findings in Avanir’s reasonable opinion,
evidences any issue of quality, toxicity, safety and/or efficacy that would
materially impair marketing and sale of the Product.
     (f) AVANIR EXPRESSLY DISCLAIMS ANY OTHER WARRANTY AND ESPECIALLY WITH
RESPECT TO (A) THE QUALITY, EFFICACY OR EFFICIENCY OF THE PRODUCTS, DATA OR
OTHER INFORMATION TO BE DELIVERED UNDER THIS AGREEMENT; AND (B) MERCHANTABILITY
OF ANY DATA, PRODUCTS OR KNOW-HOW, OR FITNESS FOR A PARTICULAR PURPOSE WITH
RESPECT TO ANY AND ALL OF THE FOREGOING.
Section 5.03 Limitation of Liability. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
NEITHER HBI NOR AVANIR WILL BE LIABLE WITH RESPECT TO ANY SUBJECT MATTER OF THIS
AGREEMENT UNDER ANY CONTRACT, NEGLIGENCE, STRICT LIABILITY OR OTHER THEORY FOR
COST OF PROCUREMENT OF SUBSTITUTE GOODS, SERVICES, TECHNOLOGY OR RIGHTS OR FOR
ANY INCIDENTAL OR CONSEQUENTIAL DAMAGES. NEITHER AVANIR NOR HBI WILL BE LIABLE
FOR ANY AMOUNTS AGGREGATING IN EXCESS OF THE AMOUNTS PAID TO IT (FOR AVANIR) OR
BY IT (FOR HBI) HEREUNDER, PROVIDED THAT THIS LIMITATION SHALL NOT APPLY TO THE
INDEMNITIES SET OUT IN SECTION 5.04.
Section 5.04 Indemnification.
     (a) Notice of Indemnified Claims. If during the term of this Agreement,
either party receives notice of or becomes aware of any Third Party claim
against such party or its Affiliates or sublicensees, which claim is subject to
indemnification by the other party under this Section 5.04 (an “Indemnified
Claim”), such party seeking indemnification will promptly inform the other party
of such claim and all relevant and applicable facts relating thereto in writing.

11



--------------------------------------------------------------------------------



 



(b) Defense of Indemnified Claims. Upon receiving a notification of an
Indemnified Claim, the indemnifying party will have sole discretion with respect
to and will solely control, at the indemnifying party’s expense, the defense of
any such Indemnified Claim. The indemnifying party will keep the indemnified
party fully informed regarding the status of any negotiations or suits relating
to such Indemnified Claim. The indemnified party will cooperate fully with the
indemnifying party and will offer such assistance to the indemnifying party as
the indemnifying party requests in connection with the defense of any such
Indemnified Claim at no charge to the indemnifying party, except for
reimbursement of reasonable out-of-pocket expenses incurred in rendering such
assistance. The indemnifying party will have the right to join the indemnified
party as a party to any lawsuit relating to such Indemnified Claim at the
indemnifying party’s expense and the indemnified party will have the right to be
represented therein by legal counsel of its own choice at the indemnified
party’s expense. The indemnifying party will not settle any such suit if such
settlement would have an affect on the rights of the indemnified party without
obtaining the prior written consent of the indemnified party, which consent will
not be unreasonably withheld. The indemnifying party’s obligation to indemnify
under this Section 5.04 will not apply to the extent that the party seeking
indemnification (i) failed to comply with the obligations under this
Section 5.04; or (ii) contributed to such loss, damage, injury, liability or
claim by any act, or by an omission to perform some duty imposed by law, this
Agreement or other contract between the parties, on the indemnified party. The
indemnification rights of either party under this Section 5.04 will be the sole
remedy for any claims for which either such party seeks indemnification under
this Section 5.04.
     (c) Indemnification of Avanir by HBI. HBI will defend, indemnify and hold
harmless Avanir, its successors, assigns, officers, directors, employees and
agents from any and all claims, causes of action, losses, liabilities and
expenses (including, but not limited to, reasonable attorneys’ fees) to Third
Parties (including Avanir’s employees and any sublicensee) arising out of any
personal injury, death, environmental damage or property damage resulting from
HBI’s creation, manufacture, Registration, marketing, promotion, distribution
and/or sale of Docosanol or Products or any other of HBI’s acts or omissions in
relation to (i) any defects in design, materials or workmanship of any kind or
(ii) failure to comply with any applicable laws or misappropriation of any Third
Party rights related to the manufacture, labeling, marketing, advertising,
distribution, transportation, sale and use of the Docosanol or Products by HBI
or its Affiliates or sublicensees or by any Third Party acting under any
contract with HBI or with HBI’s knowledge, consent or approval, or (c) claims
that any HBI trademark used by it in relation to the Products infringes any
trademark rights owned by a Third Party.
     (d) Indemnification of HBI by Avanir. Avanir will defend, indemnify and
hold harmless HBI, its successors, assigns, officers, directors, employees and
agents from any and all claims, causes of action, losses, liabilities and
expenses (including, but not limited to, reasonable attorneys’ fees) to Third
Parties (including HBI’s employees and any sublicensee) arising out of any
personal injury, death, environmental damage or property damage resulting from
Avanir’s failure to comply with any applicable laws, or claims that HBI’s
approved use or sale of Products infringes any patent or similar right owned by
a Third Party in the Territory. If an action is commenced by a Third Party
against HBI seeking a preliminary or permanent injunction with respect to the
use of the Products by HBI and Avanir is unable to either obtain a written
opinion of patent counsel that HBI is not infringing the third-party’s patent,
or that such patent is invalid, or a license to such Third Party’s patent,
despite use of best efforts, then HBI will cease any such infringement or
misappropriation unless it will release Avanir from any indemnification

12



--------------------------------------------------------------------------------



 



obligations arising out of subsequent infringement by HBI. Avanir shall further
defend, indemnify and hold harmless HBI, its successors, assigns, officers,
directors, employees and agents from any and all claims, causes of action,
losses, liabilities and expenses (including, but not limited to, reasonable
attorneys’ fees) to Third Parties (including Avanir’s employees and any
sublicensee) arising out of any personal injury, death, environmental damage or
property damage resulting from Avanir’s creation, manufacture, Registration,
marketing, promotion, distribution and/or sale of Docosanol or Products outside
of the Territory, including in relation to (i) any defects in design, materials
or workmanship of any kind or (ii) failure to comply with any applicable laws or
misappropriation of any Third Party rights, related to the manufacture,
labeling, marketing, advertising, distribution, transportation, sale and use of
the Products by Avanir or its Affiliates or sublicensees or by any Third Party
acting under any contract with Avanir or with Avanir’s knowledge, consent or
approval, or (c) claims that any Avanir trademark infringes any trademark rights
owned by a Third Party.
Section 5.05 Insurance. To provide each indemnified party under this Agreement
with adequate assurance of indemnification, for the term of this Agreement and
for a period of five years after the expiration of this Agreement or its earlier
termination, each party will obtain and maintain, at its sole cost and expense,
product liability insurance in amounts, which are reasonable and customary in
the local pharmaceutical industry considering the respective size and activities
of the two parties. Such product liability insurance will insure against all
liability, including liability for personal injury, physical injury and property
damage. Each party will provide written proof of the existence of such insurance
to the other party upon request.
Section 5.06 Compliance with Export and Other Laws. Each party to this Agreement
hereby covenants to comply with, and the performance of the terms of this
Agreement will be subject to all applicable treaties, laws, statutes, rules and
regulations of any federal, state or local governmental entity or
instrumentality, including without limitation, the provisions of the USA Export
Administration Act of 1969, as amended.
Article VI. TERM & TERMINATION
Section 6.01 Term. Unless otherwise terminated as set forth below, the term of
this Agreement will commence on the date of this Agreement and will continue
until and automatically expire, on a country by country basis upon the later to
occur of (a) the 15th anniversary of the First Commercial Sale in each
respective country of the Territory or (b) the date the last claim of any
Licensed Patent licensed under this Agreement expires or is invalidated that
covers sales of Products in each such country of the Territory. Upon expiration
of the term of this Agreement in each such country of the Territory, HBI will
thereafter retain a fully paid-up perpetual, irrevocable, royalty-free,
exclusive license under the Intellectual Property and Know-how in such country.
Section 6.02 Material Breach by HBI. If HBI materially breaches, materially
defaults or otherwise materially fails to perform under the terms of this
Agreement, Avanir may terminate this Agreement by giving *** days advanced
written notice, unless HBI will cure such breach, default or failure of
performance within such *** day period or (where it is not reasonably possible
to cure within such period) within such longer period as may be reasonable in
all the circumstances
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

13



--------------------------------------------------------------------------------



 



provided that HBI is continuing to use its reasonable endeavors to cure such
breach. For the avoidance of doubt, a failure of HBI to (i) prepare and file the
application for Registration in at least *** countries of the Territory within
*** months after the Effective Date or (ii) complete the First Commercial Sale
of Products in each country by the *** month anniversary of the relevant
Approval Date will each be considered a breach of this Agreement, entitling
Avanir to terminate the Agreement as provided herein but, in the case of (ii),
only with respect to the relevant country. For clarity, the parties agree that
in the event that HBI in good faith disputes the existence of a material breach
by HBI, the dispute shall be resolved pursuant to Section 7.06 prior to any
termination pursuant to this Section 6.02 becoming effective, and that during
the pendency of any such proceedings, the parties shall remain bound by the
terms and conditions of this Agreement.
Section 6.03 Lack of Funding. Notwithstanding anything else in this Agreement to
the contrary, in the event that HBI fails to close a transaction providing
funding to HBI in at least the amount of *** million within *** days of the
Effective Date, Avanir will have the right to terminate this Agreement and the
licenses granted herein upon *** days notice, unless HBI closes such financing
within such second ***-day period.
Section 6.04 Material Breach by Avanir. If Avanir materially breaches,
materially defaults or otherwise materially fails to perform under the terms of
this Agreement, HBI may terminate this Agreement by giving *** days advanced
written notice to Avanir, unless Avanir cures such breach, default or failure of
performance within such *** day period.
Section 6.05 Continuing Obligations. Termination of this Agreement by either
party for any reason under the terms and conditions of this Agreement will not
affect obligations of either party incurred prior to termination or the right of
either party to recover damages from any breach thereof or affect HBI’s
obligations to pay Avanir any fees, milestones, or other payments that have
accrued as of the date of such termination. In the event Avanir terminates this
Agreement for non-payment of fees under Section 5 by HBI, all amounts then owing
by HBI will immediately become due and payable.
Section 6.06 Remedies. Upon termination of this Agreement by either party for
any reason under the terms and conditions of this Agreement, neither party will
incur any liability whatsoever for any damage, loss or expenses of any kind
suffered or incurred by the other arising directly and solely from or incident
to any termination of this Agreement (or any part thereof) by such party
(whether or not such party is aware of any such damage, loss or expenses) so
long as such party’s termination complies with the terms of the Agreement.
Termination is not the sole remedy under this Agreement and, whether or not
termination is effected, all other remedies will remain available.
Section 6.07 Consequences of Termination. Upon termination of this Agreement by
either party prior to the expiration of this Agreement set forth in
Section 6.01:
     (a) Licenses. The licenses granted under Section 2.02 will terminate, and
HBI will permanently discontinue all advertising with respect to Products,
although HBI may, to the extent permitted by applicable law, continue to sell
Products which it has in inventory at the time of
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

14



--------------------------------------------------------------------------------



 



termination; provided, however, that any such sale will (i) be made at prices
and under terms generally consistent with previous sales of the Products by HBI
and (ii) be conducted in a manner so as not to be harmful to Avanir or the
market for the Products. Notwithstanding the above, HBI may not sell the
Products more than *** days after the effective date of termination. At Avanir’s
option, remaining stocks of Products may be bought by Avanir at HBI’s standard
sale price. HBI will deliver such stocks at Avanir’s direction and expense.
     (b) Confidential Information. HBI will return all copies of all of Avanir’s
Confidential Information and any other Data relating to the Products.
Article VII. MISCELLANEOUS
Section 7.01 Publicity. The parties to this Agreement understand that Avanir is
a public company and agree that Avanir may disclose certain matters pertaining
to this Agreement as to enable it to fully comply with USA or Territory
securities laws or regulations, which disclosure may be in the form of public
statements, whether oral or written, including, but not limited to, shareholder
reports, communications with stock market analysts, press releases or other
communications with the media. Notwithstanding the foregoing, any press release
or other announcement pertaining to this Agreement by either party will be
provided to the other party in advance for review and approval with such
approval not to be unreasonably withheld or delayed.
Section 7.02 Publications. Neither HBI nor its agents, collaborators or
subcontractors will publish the results of any clinical studies of any Products
without the prior approval of Avanir, which approval of Avanir may not be
unreasonably withheld or delayed.
Section 7.03 Rights to Assign. Neither party will have the right to assign or
delegate this Agreement, or any of its rights or obligations under this
Agreement (except for Avanir’s rights to payments pursuant to this Agreement)
without the other’s express written consent, and such assignment or delegation
without such consent will be null and void for all purposes. Avanir shall not
unreasonably withhold its consent to any partial assignment of HBI’s rights
hereunder for which payment would accrue in accordance with Section 2.06.
Notwithstanding anything to the contrary in this Agreement, either Avanir or HBI
may assign its entire interest in this Agreement without any prior consent
provided that such assignment is to a wholly-owned Affiliate or part of the sale
or transfer of substantially all of Avanir’s or HBI’s business related to the
Product, or pursuant to a merger, corporate division, corporate separation or
de-merger, as the case may be, and subject only to HBI’s compliance with
Section 2.06.
Section 7.04 Notices/Reports. Any reports, notices or other communications
required or permitted to be given by either party to this Agreement will be
given in writing by personal delivery, overnight courier service or facsimile,
or by registered or certified air mail, postage prepaid, return receipt
requested, addressed to each respective party at the address shown below.
If to Avanir:
Avanir Pharmaceuticals, Inc.
11388 Sorrento Valley Road, Suite 200
San Diego, California 92121
Attention: Chief Financial Officer
Facsimile No: (858)-658-7455

15



--------------------------------------------------------------------------------



 



If to HBI:
Healthcare Brands International Limited
6 Queen Anne Street
London W1G 8LA
England.
Attention: CEO
Facsimile No.: 011-44-2073173106
or to such other address as either party may indicate by proper notice to the
other in the same manner as provided in this Agreement. All notices are deemed
effective on the date of receipt or, if delivery is not accepted, five days
after placement with the addressee, an overnight courier service or a post
office, as applicable.
Section 7.05 Severability. If any provision of this Agreement is determined to
be invalid, void, or unenforceable, then any such provision will be ineffective
to the extent invalid, void or unenforceable, and the remaining provisions of
this Agreement will continue in full force and effect without being impaired or
invalidated in any way.
Section 7.06 Dispute Resolution. As a required precondition to terminating the
Agreement or any license granted pursuant to this Agreement or to initiating any
legal action, any dispute, controversy, or claim arising out of this Agreement
or its interpretation, performance, breach, enforcement or termination, or any
other claim arising out of the respective rights and duties of the parties
(hereinafter, a “Dispute”), will be resolved, to the exclusion of a court of
law, by binding arbitration conducted in accordance with the Arbitration Rules
of the United Nations Commission on International Trade Law (UNCITRAL), in
effect as of the date hereof. Unless the parties agree in writing on the
appointment of a single arbitrator, the matter will be referred to three
arbitrators; one to be appointed by each party, and the third, who will act as
Chairman, being nominated by the two so selected by the parties. The arbitration
decision or award will be final and binding on the parties, and the parties
agree to be bound thereby and to act accordingly. The arbitration award is to be
given by a majority decision; however, if there be no majority in favor of a
single decision or award, the award will be made by the Chairman alone. The
arbitrators will be empowered to award relief which is legal and/or equitable in
nature, as appropriate. The expenses of the proceeding will initially be borne
equally by the parties to the dispute, but the prevailing party in such
proceeding will be entitled to recover, in addition to reasonable attorneys’
fees and all other expenses, its contribution for the reasonable fees and
expenses of the arbitrator as an item of damage and/or recoverable expenses. The
place of arbitration will be London. The language of such arbitration will be
English. Judgment on the award rendered by the arbitrators may be entered in any
court of competent jurisdiction, or application may be made to such court for
judicial acceptance of the award and/or an order of enforcement as the case may
be. The arbitration will be conducted confidentially and any award may be made
public only with the prior written consent of the parties.

16



--------------------------------------------------------------------------------



 



Section 7.07 Governing Law. This Agreement will be construed in accordance with
the laws of New York, USA, without giving any effect to the principles of
conflict of laws thereof and without regard to the United Nations Convention on
Contracts for the International Sale of Goods.
Section 7.08 Entire Agreement. This Agreement (together with its Exhibits and
Schedules) contains the entire agreement of the parties regarding the subject
matter of this Agreement and supersedes all prior agreements, understandings and
negotiations regarding the same. This Agreement may not be changed, modified,
amended or supplemented except by a written instrument signed by both parties.
Section 7.09 Waiver. The waiver by either party of a breach of any provisions
contained in this Agreement will be in writing and will in no way be construed
as a waiver of any succeeding breach of such provision of the waiver of the
provision itself.
Section 7.10 Relationship of the Parties. The relationship between Avanir and
HBI under this Agreement is that of parties to an arms-length negotiated
contract. Nothing in this Agreement is intended or is to be construed so as to
create between Avanir and HBI, respectively, the relationship of partners, or
joint venturers, or to establish either party to this Agreement as the employee
or agent of the other party to this Agreement. Neither party to this Agreement
has an express or implied right or authority under this Agreement to make any
statement or commitments of any kind or to assume or to create any obligations
on behalf of or in the name of the other party to this Agreement, or to bind the
other party to any contract, agreement or undertaking with any Third Party.
Section 7.11 Certain Construction Rules. The Article and Section headings used
in this Agreement are for convenience of reference only and in no way define,
limit, extend or describe the scope or intent of any provisions hereof. In
addition, as used in this Agreement, unless otherwise expressly stated to the
contrary, (a) all references to days, months or years are references to calendar
days, months or years and (b) any reference to a “Section,” “Article,”
“Exhibit,” or “Schedule” is a reference to a Section or Article of this
Agreement or an Exhibit or Schedule attached to this Agreement. Any reference to
a “person” means any individual, corporation, partnership, joint venture,
association, trust or any other entity or organization of any kind or character,
including a governmental agency.
Section 7.12 Counterparts. This Agreement may be executed in several
counterparts, each of which will be an original, but all of which, when taken
together, will constitute one and the same instrument.
Section 7.13 Further Assurances. Each party agrees to execute, acknowledge and
deliver such further instruments, and do such other acts, as may be necessary
and appropriate in order to carry out the purposes and intent of this Agreement.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

17



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties to this Agreement have executed this Agreement
as of the day and year first written above.

                      HEALTHCARE BRANDS       AVANIR PHARMACEUTICALS    
INTERNATIONAL LIMITED                
 
                   
By:
          By:        
 
                   
Name:
                   
 
                   
Title:
                   
 
                   
 
                   
Date:
          Date:        
 
 
 
         
 
   

[SIGNATURE PAGE TO DOCOSANOL DATA TRANSFER &
PATENT LICENSE AGREEMENT]

18



--------------------------------------------------------------------------------



 



SCHEDULE 1.13
Licensed Patents [table follows]

19



--------------------------------------------------------------------------------



 



                                        Patent /                 Filing  
Application   Issue Patent title   Territory   Status   date   Number   date
Use of C-20 to C-26 Aliphatic Alcohols in the Treatment of Viral Infections
  EP   Issued   4/16/90   0469064     9/29/93  
Use of C-27 to C-32 Aliphatic Alcohols in Antiviral Treatment
  EP   Issued   4/16/90   0428642     9/29/93  
***
  ***   ***   ***   ***     ***  
***
  ***   ***   ***   ***     ***  
Viral inhibition by long-chain alcohols, alkanes, fatty acids and amides
  EP   Issued   09/10/97   1001759     7/20/05  
Viral inhibition by long-chain alcohols, alkanes, fatty acids and amides
  Poland   Issued   9/10/97   189618     1/5/05  
***
  ***   ***   ***   ***     ***  
***
  ***   ***   ***   ***     ***  
***
  ***   ***   ***   ***     ***  
***
  ***   ***   ***   ***     ***  
***
  ***   ***   ***   ***     ***  
Synergistic inhibition of viral replication by long-chain hydrocarbons and
nucleoside analogs
  Russian Federation   Issued   3/8/2000   2251415     5/10/05  
***
  ***   ***   ***   ***     ***  
***
  ***   ***   ***   ***     ***  
***
  ***   ***   ***   ***     ***

 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

1



--------------------------------------------------------------------------------



 



                                      Patent /                 Filing  
Application   Issue Patent title   Territory   Status   date   Number   date
***
  ***   ***   ***   ***   ***  
***
  ***   ***   ***   ***   ***  
***
  ***   ***   ***   ***   ***  
***
  ***   ***   ***   ***   ***  
***
  ***   ***   ***   ***   ***

 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

2



--------------------------------------------------------------------------------



 



SCHEDULE 2
DEFERRED COMPENSATION
With respect to any transaction resulting in an Event listed in the table below
which commences during the term of this Agreement (a “Transaction”), HBI shall
pay to Avanir compensation according to the formula set forth below.
After the first such Event of the kind listed in 3 or 4 below, or of the kind
listed in 1 or 2 below if all rights to the Product in all countries in the
Territory then controlled by HBI are sold, no subsequent Event of any kind shall
be deemed to trigger any such payment obligation to Avanir. If Event 1 or 2
occurs in part, but not all of the Territory, or with respect to some, but not
all of HBI’s rights to the Product hereunder, and after such sale HBI retains
any rights to the Product in any part of the Territory, any subsequent Event 1
or 2, either in another country or countries in the Territory, or with respect
to other rights to a Product, shall trigger a payment obligation but only with
respect to such other country(ies) and rights, and only if it occurs prior to an
Event listed in 3 or 4 below.

          No.   Event   Formula
1
  The sale to a Third Party of HBI’s rights to Products only   ***% x ***
 
       
2
  The sale to a Third Party of HBI’s rights to multiple products, including the
Product,   ***% X *** X (*** /***)
 
       
3
  First Sale or Merger of HBI with a Third Party   ***% X *** X (*** /***)
 
       
4
  IPO of HBI   Issuance of Shares of HBI to Avanir in a Dollar value = ***% of
the ***-money valuation (i.e., post-IPO) x (*** /***)

Notwithstanding the foregoing, in the event that HBI grants a sublicense of, but
does not assign/ sell outright, rights to the Products in all or part of the
Territory, HBI shall pay to Avanir ***% of all relevant *** received The payment
by HBI of the compensation provided in the table above resulting from any
subsequent assignment of all rights to the Product in the relevant country, or
the sale, merger or IPO of HBI under any of the Events above will terminate
HBI’s obligation under this paragraph to pay Avanir any subsequent portion of
the ***.
For the avoidance of doubt, the parties acknowledge and agree that HBI’s use of
distributors or sales or marketing agents shall be neither a sublicense nor a
sale of Product rights for purposes hereof, and thus does not constitute any of
the Events described in the table above.
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

1



--------------------------------------------------------------------------------



 



Examples:
Case 1:

  •   HBI sells all rights to Product alone in France, Germany and Spain. HBI
pays ***% of *** to Avanir.     •   HBI is then acquired. HBI pays ***% of *** X
(***/***) to Avanir.     •   No further payment obligations to Avanir.

Case 2:

  •   HBI sells all rights to Product in Germany and France. HBI pays ***% of
*** to Avanir.     •   HBI then sells all remaining rights to Product in rest of
Territory in subsequent transaction. HBI pays ***% of *** to Avanir.     •   No
further payment obligation to Avanir, even upon Sale of HBI or IPO of HBI.

Case 3:

  •   HBI sublicenses rights to Product in Germany and France but retains rights
in rest of the Territory. HBI pays ***% of *** to Avanir.     •   HBI then sells
all remaining rights to Product (but not the Germany and France rights). HBI
pays ***% of *** to Avanir. HBI continues to pay ***% of *** to Avanir.

Case 4:

  •   HBI sublicenses rights to Product in Germany and France but retains rights
in rest of the Territory. HBI pays ***% of *** to Avanir.     •   HBI then is
sold or merged (as an Event 3) or goes public (as an Event 4) HBI pays Avanir as
shown on the table for Events 3 or 4, as relevant. HBI (including any successor
to HBI) is no longer required to pay ***% of *** to Avanir.

Case 5:

  •   HBI sublicenses rights to Product in Germany and France but retains rights
in rest of the Territory. HBI pays ***% of *** to Avanir.

 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

2



--------------------------------------------------------------------------------



 



  •   HBI then sells all remaining rights (including Germany and France rights)
to Product. HBI pays ***% of *** Proceeds to Avanir. HBI (including any assignee
of HBI) is no longer required to pay ***% of *** to Avanir.

Definitions:
“Net Product Sales” means gross revenues from sales by or on behalf of HBI of
Products to third parties in the relevant Territory, less ***, *** and *** and
***, in the twelve calendar months ended prior to the closing of the relevant
Transaction.
“License Receipts” means the total of any ***, *** or *** received from a
sublicensee as consideration for the grant of a sublicense to the Product.
“Net Total Sales” means Net Product Sales *** sales by or on behalf of HBI of
*** not licensed under this Agreement, in the twelve calendar months ended prior
to the closing of the relevant Transaction.
“M&A Proceeds” means the gross amount of any consideration, in any form or kind,
received by HBI or HBI’s shareholders in connection with the sale, merger or
change of control of HBI, net of reasonable out-of-pocket legal fees, finders
fees and broker fees paid (but not in any event to exceed ***% of such gross
amount of consideration), as evidenced by HBI in reasonable detail; provided
that the compensation paid to Avanir shall be comprised of the same cash or
non-cash type and ratio of consideration payable to HBI or HBI’s shareholders
generally, and shall be paid at the same time or times as received. In the event
that the M&A Proceeds is not in the form of cash or publicly traded securities,
then if the parties cannot agree on the value of M&A Proceeds, they will engage
a mutually agreeable Third Party to determine such valuation.
“Sale Proceeds” means the gross amount of any consideration, in any form or
kind, received by HBI as consideration for the sale of the Product rights to a
Third Party, net of reasonable out-of-pocket legal fees, finders fees and broker
fees (but not in any event to exceed ***% of such gross amount of
consideration), as evidenced by HBI in reasonable detail; provided that the
compensation paid to Avanir shall be comprised of the same cash or non-cash type
and ratio of consideration payable to HBI generally, and shall be paid at the
same time or times as received. .
PROCESS

1.1   HBI shall submit its draft determination of the amount payable pursuant to
the above formula to Avanir within *** Business Days of completion of the
relevant Transaction, following which Avanir shall have *** Business Days within
which to submit a written notification of its acceptance or non-acceptance of
the amount. If Avanir does not so notify HBI within *** Business Days of
delivery of the draft determination, or if Avanir notifies HBI that it accepts
the draft determination, then Avanir will be deemed to have accepted the draft
determination with respect to such Transaction.

 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

3



--------------------------------------------------------------------------------



 



1.2   If Avanir notifies HBI of any objection then:   1.2.1   Avanir will set
out in reasonable detail their reasons for such non-acceptance and specify the
adjustments that in its opinion should be made to the draft determination and
provide supporting evidence for each such adjustment;   1.2.2   Avanir will
provide the HBI with access to all such documents and working papers relating to
its preparation of the reasons for non-acceptance and proposed adjustments to
the draft determination; and   1.2.3   HBI and Avanir will respectively use all
reasonable endeavors to reach agreement upon the adjustments needed to meet the
objections of Avanir.   1.3   If Avanir and HBI do not reach agreement within
*** Business Days after service of the notice to HBI of non-acceptance, then the
matter(s) in dispute will be referred to the decision of a single independent
chartered accountant or an independent firm of chartered accountants (in either
case, the “Independent Accountant”) that is mutually agreeable to both parties.
The Independent Accountant (whose costs will be shared equally by the parties)
will act as expert (and not as arbitrator) and the decision of the Independent
Accountant shall (in the absence of manifest error) be final and binding on the
parties. It is the parties’ intention that the Independent Accountant will
perform his task within *** Business Days if practicable and they shall
encourage him to do so.   1.4   Avanir and HBI will use all reasonable endeavors
to provide all such working papers, documents and other information as is
requested by the Independent Accountant and will procure that the Independent
Accountant is requested to state, when giving his decision on the matter(s)
referred to him, what adjustments (if any) need to be made to the draft
determination.   1.5   If Avanir and HBI reach agreement on (or Avanir is deemed
to have accepted) the draft determination or if a revised determination is
finally determined at any stage in the procedure, the determination as so agreed
or determined will provide the amount payable to Avanir (as applicable) within
*** Business Days upon reaching agreement and shall be final and binding on
Avanir and HBI.   1.6   Avanir and HBI will pay their own costs and expenses in
connection with the preparation and agreement of the draft determination or any
objections thereto including, where applicable, any costs associated with
presentation of their cases to the Independent Accountant.

 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

4